UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: January 6, 2014 Professional Diversity Network, Inc. (Exact Name of Registrant as specified in its charter) Delaware 001-35824 80-0900177 (State or other (Commission File No.) (IRS Employer jurisdiction of Identification Number) incorporation or organization) 801 W. Adams Street, Suite 600 Chicago, Illinois 60607 (312) 614-0950 (Address, including zip code, and telephone number including area code of Registrant’s principal executive offices) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure On January 6, 2014, Professional Diversity Network, Inc. (the “Company”)issued a press release regarding the Chief Executive Officer's open letter to the Company's stockholders regarding the termination of the Company's agreement with LinkedIn Corporation.A copy of the press release is furnished as Exhibit 99.1 to this Current Report and is attached hereto. Item 9.01. Financial Statement and Exhibits. (d) Exhibits 99.1 Press release of Professional Diversity Network, Inc., dated January 6, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFESSIONAL DIVERSITY NETWORK, INC. Date: January 6, 2014 By: /s/ David Mecklenburger David Mecklenburger Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press release of Professional Diversity Network, Inc., dated January 6, 2014. 4
